                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                      IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   CHARLES AL-PINE,                                      No. C 18-7218 WHA (PR)
                                                                         10                  Petitioner,                            ORDER OF DISMISSAL
                                                                         11     v.
United States District Court




                                                                              JAMES DONATO,
                               For the Northern District of California




                                                                         12
                                                                         13                  Respondent.
                                                                                                                          /
                                                                         14
                                                                         15          Petitioner, a California prisoner proceeding pro se, filed this civil action on November
                                                                         16   29, 2018. On the same day, the clerk notified petitioner that he must submit either the filing fee
                                                                         17   or a completed application to proceed in forma pauperis (“IFP”). Along with this notice, the
                                                                         18   clerk mailed to petitioner an IFP application, instructions, and a stamped return envelope. The
                                                                         19   notice informed petitioner that the case would be dismissed if he did not either pay the fee or
                                                                         20   file the completed IFP application within 28 days. No response has been received. As more
                                                                         21   than 28 days have passed and petitioner has not filed a completed IFP application, paid the
                                                                         22   filing fee, shown cause why not, or requested an extension of time to do so, this case is
                                                                         23   DISMISSED without prejudice.
                                                                         24          The Clerk shall enter judgment and close the file.
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                              Dated: March 11       , 2019.
                                                                         27                                                   WILLIAM ALSUP
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                         28
